Title: John Quincy Adams to Joshua Johnson, 27 January 1797
From: Adams, John Quincy
To: Johnson, Joshua


          
            Dear Sir.
            The Hague January 27. 1797.
          
          I am to thank you for your obliging favour of the 30th: of last month, which I received a few days ago.— I have given due attention to your observations contained in it.— If the approbation of my Countrymen were the only motive which I felt myself obliged to compare in the sacrifice of domestic happiness which I find myself obliged to make, I should not hesitate a moment in taking a different course. Dearly as I value that approbation, I am fully sensible of its uncertainty, and besides, I know it is more easily and more certainly attainable at home, in my own Country, than in any distant and foreign region. As long however as I serve the public in any official station, [the] duties of that Station, are inducements to my conduct, to which every other consideration [must] give way, and in collision with which, my domestic happiness cannot weigh the [dust] of the balance.
          At the same time, if I were at Liberty to withdraw at this time from my Post, I should not find myself any more advanced at least for the present towards the object of my wishes in a domestic point

of view. My absence from home has taken from me all the benefits of my profession, nor could I expect by an immediate return to it such a support as would make it possible for me to charge myself with a family.— Time would necessarily be requisite for me to find out and improve some view of settlement, and of security for an independent maintenance, without which marriage would be at once folly and cruelty.
          Since I began this Letter, I have received your favour of the 13th: together with one from your amiable daughter. I learn with the highest satisfaction from the latter that she has recovered her Health.
          I return you many thanks for the papers and other articles which you have had the goodness to forward to me.— The Box I have not yet received but suppose it will reach me in the course of a day or two.
          The french Newspapers announce that Mr: Jefferson is chosen President of the United States. From the statement of the votes in the Papers which you sent me, the circumstance appears probable.
          I am with affectionate esteem, & respect Dear Sir, your very humble & obedt: Servt:
          
            John Q. Adams.
          
        